Citation Nr: 0429242	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
throat disability as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied compensation under 38 
U.S.C.A. § 1151 for a throat disability claimed as a result 
of VA treatment in April or May 1997.  

This case was remanded by the Board in June 2003 to afford 
the RO an opportunity to consider additional development that 
had been undertaken by the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the veteran sustained any additional throat disorder as a 
result of a March 1997 repair of a ventral hernia and an 
April 1997 esophagogastroduodenoscopy.

2.  The evidence does not show that the veteran has a throat 
disability that is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a throat disorder as a result of March 
and April 1997 VA treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.358 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA
In April 1998, following the veteran's claim for compensation 
benefits based on 38 U.S.C.A. § 1151, he was advised of his 
rights in the appeals process.  In the April 1999 statement 
of the case, a June 2004 RO letter, and June 2004 
supplemental statement of the case, the VA has advised the 
veteran of the evidence needed to establish entitlement to 
compensation under 38 U.S.C.A. § 1151.  In these documents, 
the veteran has been notified of the information that he 
needed to provide in support of his claim and was requested 
to advise the VA of any additional information or evidence 
that he wanted it to try and obtain.  He was also notified of 
his and the VA's respective obligations with respect to 
providing information and obtaining evidence.  

The original statement of the case and numerous supplemental 
statements of the case have notified the appellant of the 
laws and regulations relating to compensation under 38 
U.S.C.A. § 1151, and have set forth the regulation pertaining 
to the VA's duty to assist.  These documents advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

All evidence identified by the veteran (for which he has 
provided release forms) has been requested and the record 
contains the veteran's pertinent VA and private treatment 
records, including a VA examination, with a medical opinion.  
Accordingly, the Board finds that the VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Background
VA outpatient treatment records show the veteran was seen for 
various conditions beginning in February 1997.  In April 1997 
he had an esophagogastroduodenoscopy with a biopsy of the 
distal esophagus and a colonoscopy.  The diagnosis was 
inflammation of the distal esophagus, rule out Barrett's 
esophagus.  In May 1997 he had a repair of a ventral 
incisional hernia.  VA medical records further show that in 
July 1997 an upper gastrointestinal series showed a hiatal 
hernia with reflux and deformed duodenal bulb.  His last 
visit to the VA outpatient clinic was in September 1997.  

Records from Westchester County Medical Center show that the 
veteran was seen in January 1998.  It was reported that he 
had been worked up for dysphagia and a large thyroid gland 
extending into his thorax.  The doctor reported that in view 
of the dysphagia in the face of massive thyroidmegaly, he 
agreed with the plan for a thyroidectomy.  The veteran 
underwent a thyroidectomy in January 1998 and underwent 
follow up treatment in February 1998.  In August 1998 he 
underwent gastrointestinal endoscopy, ultrasound, x-ray, and 
esophagram, resulting in impressions of gastritis and reflux 
esophagitis.  

In December 2002 the veteran's claims file was reviewed by a 
VA doctor who reported that there was no throat pathology, 
but that the veteran has gastroesophageal reflux disease and 
a dry throat from medication for gastroesophageal reflux 
disease.  The doctor stated that it was possible that the 
esophagogastroduodenoscopy may have caused additional throat 
disability since the esophagogastroduodenoscopy requires 
going through the throat to see into the duodenum and 
stomach.  In response to a question as to whether the veteran 
had additional disability as the result of VA error, the 
doctor said he saw no diagnosis of thyroid enlargement at a 
VA facility, and the throat dryness the veteran had could be 
due to gastroesophageal reflux disease but was most likely 
related to medication for the gastroesophageal reflux 
disease.  The doctor concluded that the veteran had no 
obvious ear, nose, or throat pathology, and that had the 
veteran been treated in a sympathetic manner by VA, "this 
whole affair" could have been avoided.

III.  Analysis
The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed after the current version of the law on this 
benefit came into effect, and thus the claims are governed by 
the current version of the law.  VAOPGCPREC 40-97.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability caused by VA 
treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable.

The veteran claims that his 1997 esophagogastroduodenoscopy 
caused throat problems and he was told that this was due to a 
hiatal hernia.  He states that a mass in the throat was 
diagnosed as a goiter at Westchester Medical Center and was 
subsequently removed at that facility.  The veteran seems to 
claim that he has had additional disabilities as a result of 
that diagnostic procedure.  In his May 1999 appeal to the 
Board the veteran also seemed to be claiming that he had 
additional disability as the result of a ventral hernia 
repair performed by the VA in May 1997.  (He reported that he 
was "sewed ... up too tight.")

A VA physician has reviewed all the veteran's records and, 
despite an ambiguous statement that it was possible that 
there may have been additional disability because the April 
1997 esophagogastroduodenoscopy went through the throat, 
specifically found no additional throat pathology.  The 
veteran seems to attribute some additional disability to the 
surgery for an enlarged thyroid.  As the VA doctor has 
pointed out that procedure was not done at a VA facility, nor 
was the condition diagnosed by VA.  The Board has also 
reviewed the evidence regarding the May 1997 ventral hernia 
repair and finds no suggestion that that procedure resulted 
in any additional disability.  In short there has been no 
evidence that demonstrates that the veteran has additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA medical treatment.  

For the above reasons, the weight of the credible evidence 
establishes that treatment during the VA April 1997 
esophagogastroduodenoscopy and the May 1997 ventral hernia 
repair or treatment associated with those procedures did not 
result in additional disability, let alone additional 
disability due to VA fault or an event not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim for compensation under 38 U.S.C.A. § 1151, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as the result of VA treatment in April and May 
1997 is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



